Citation Nr: 1644226	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  10-19 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to degenerative joint disease (DJD) of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1982 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  This matter was reopened and remanded by the Board in November 2011, and remanded once more in March 2014.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in July 2011.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The January 2012 VA examination report noted nonspecific back pain under diagnoses, but went on to discuss arthritic changes in a 2009 x-ray as being expected for the Veteran's age, not unusual, and unrelated to service or the right knee.  The examiner later indicated that the Veteran's back disability pre-existed service and was clearly and unmistakably not aggravated by an in-service injury, event, or illness.  When asked for a supplemental opinion clarifying these inconsistencies, the examiner provided a May 2014 opinion stating that the January 2012 examination indicated that the Veteran does not have a diagnosable back disability.  These opinions are not adequate.  

The Board recognizes that back pain alone is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  However, the requirement that the Veteran have a current disability can be met if there is a disability at any point during the claims period or even shortly before the claims period.  See McClain v. Nicholson, 21 Vet, App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In this case, in addition to the August 2009 MRI noting degenerative changes to the lumbar spine that was discussed in the January 2012 VA examination report, the Veteran's treatment records contain a March 2001 examination addendum regarding a back x-ray noting scoliosis, degenerative joint disease, and degenerative disk disease; a January 2014 notation regarding x-rays of the low back indicating arthritic changes and disc narrowing; and a March 2014 CT report noting multilevel degenerative changes in the visualized spine, most prominent in the lower lumbar spine.  Even if the January 2012 VA examination did not indicate a back disability, VA must obtain an etiological opinion as to the Veteran's back disability shown at other points during and shortly before the claims period.  Although the Board sincerely regrets the additional delay, a remand is required to obtain a new VA examination as to the Veteran's back disability.  

The claims folder should also be updated to include VA treatment records compiled since March 1, 2014.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records dated from March 1, 2014 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Schedule the Veteran for a VA examination as to his back with an examiner who has not provided an opinion on this matter before.  After reviewing the claims file and performing any necessary tests, the examiner is asked to provide the following opinions:

i) Is it at least as likely as not (50 percent or greater possibility) that the Veteran's low back disability began in service, is caused by service, or is otherwise related to service?  The examiner is to consider the Veteran's hearing testimony that he hurt his back at the same time as hurting his knee in a 1982 in-service fall, and that he believes carrying a backpack in service put stress on his back.

ii) If the Veteran's low back disability is not caused by or related to service, is it at least as likely as not (50 percent or greater possibility) that the Veteran's low back disability is caused or aggravated (permanently worsened beyond the natural progression of the disability) by the Veteran's service-connected DJD of the right knee?  The examiner is to discuss the Veteran's contention that the service-connected right knee disability negatively impacts his back because it has changed the Veteran's gait, and the contention that his right knee caused him to fall and twist his back.  There is a May 2009 treatment note that corroborates the Veteran's testimony regarding a fall.  

Any opinion offered must be supported by a complete rationale.  The examiner is advised that for VA purposes, a current disability may be found if there is a disability at any point during or slightly before the period on appeal.  In this case, the period on appeal begins with the Veteran's March 2009 claim.  If the examiner finds that the Veteran does not have a disability at the time of the examination, he or she must consider the May 2001 x-ray noting scoliosis, degenerative joint disease, and degenerative disk disease; the August 2009 MRI noting degenerative changes to the lumbar spine; the January 2014 x-rays of the low back indicating arthritic changes and disc narrowing; and the March 2014 CT report noting multilevel degenerative changes in the visualized spine, most prominent in the lower lumbar spine.

3.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


